Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 1 of 20 PageID 6




                                                                                                                                                                   ...
                              . : Thie Cer_t_l6�a1e ijSued under the �cal of the Copyright­
                                  Office m accordan'a: wltll'tltie 17, U11Jted States Code,
                                   · atlests·tlt�t rtgl6tracion !.�s been mad� for (he work
                                     identified bdow. Toi: information OTI t!ns certificate has
                          . �,
                            '"":�/• ;p::,;;;yH:h • Offi,.,;._,6                                   . '.     Regjstratio.11 NWllber

                          .                                                                              PA 1-653-082
     .
 � .. ,· . '
                                          . . �..§·?;•,::i/. JJ�?:. ·"•'.':'' '• :·.:,:·.' '·--•:.•.;·
                                                                                              j               EITe<:t1ve date of
  . .. ·::• .   .. .          !·    Reiiste: r�opyrlglits.-VnLted Stdie5'of:Amer!c�- · • _: .·. ·             � rcgi.sirntioo:. . .
                                                                              0




   ·
                                                                                                             December 17, 2_(Xl8




 iltfe -·       ----=--------..,....--------------�----
                                       Title of Work: Anonymity
                                                                                                                                                                . ..
         .
 Completion/ Publication ------------.-------­
                         Ytlll' of Co�plelioo: 2004
                       Date of 1st PubUcation: Januazy l, 2008                        Nation of 1st Publlc:ition: United SlBtes
Author--
·       ·
       -�----------------,_,,..�-----
                          •                 AutborJ · �rian Afexau�ec Dodd, dba !onn Alexander
                                       l'seudon�: JonnAJexandcr
                                                                                                                           ..

                                                                                                                                           .. '   r;_'
                                                                                                                      ..
                                                                                                          ··� :· ..        .. _.- -
                                                                                                                           ... .....
                                   .
                                                                                                                                  ..,   .. : · ;,:
                                   AllthorCrea�:
                                             .
                                                 .text. editing .
                                                                                                                                                                         ...
                         Work ID.llde for '1!re: . Yes
                                          Citizen of: United State3                                  Domiciled In: Uni� S!a�


 Copyright claimant
                                    Pseudonymous: Ye9
                                                                                                                                                                  ..
                       · O>pyrlght Oalmanl: nriao A!c.xander Dodd, dba Jonn A.lellil!1der, Rev
                                            ATl'N· Susan·.K.c:uskc 911 �hingloo Ave. f/2 i7 S( Pctcr.;t>ucg FL, 3)7'10


 Certificat iciry
                                              N11rne: �riM Alex�der l�
                                               Dote: December 17, 2008                                     .,   .
         . Applkan�'s Trackfug Nuinber: 148569




                                                                                                                                                                  ..
                                                                                                                                                         Page 1 of I



                                                                                                                                                                               A
Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 2 of 20 PageID 7




Certificate of Registration
                     This Certificate iss:ied under the seal of the Copyright
                     Office in :iccorrfance with title 17, Umted Sttiles Code,
                     ijltests 1ha1 r<:£istrat1on h(l.'I been rnade for tbt work
                     iden1ified below. The Information on this certificate bas
                     been made a ptu"t o( the Copyright O11:ke I ecords.                        Registration Number
                                                                                              PA 1-795-780                                 '
                                                                                                   Effective dale   of
                                                                                                    registrartoo:
                     Register of Copyrights, United States of America
                                                                                                     April 3, 2012.




                                                                                                                                               ...
  Title __________________________;_______
                          Title of Work: Surviving S1rai1Vtt, Incoroorated
        l'nivlous or Alti'roative TIUe: Survivors of Straight, lncorpora1cd
                                            Stiaighl, Jnc. _Movies /The Movie/ Movie
                                            Surviving Slraight, Inc. 1llc Movie Doc11mentary
                                            Straight, Incorporated

  Completion/Publication -------��-------,---------'
                Year of Completion: 2001
                                                                                                               °
             D11te of 1st Publication;      January I, 2001               Nation of 1st P..blicefion· : Unitcd Sl.lltes

  Author
                 •            Aucoor: Brian Al�Mdtr Dodd
                     Autbor Created; editing/editor, dirc:ction/directoi-, �cripl/�rccnplay, production/pro�u�r,-c;ititc 'motion
                                            picture, cinematography/cinematographer

                Work made for hire: No
                           Citizen of:      United States                              Domldled la: United Suites

  Copyright claimant
               Copyright Oaimanr. Bnan Alex,u1de1 Dodd



                                             -----�--------------------.;...._·,
                                            1250 Skipper Road 11205, T..unpa, fL, 33613, United·S�es

  Rlghts·a�d Permissions
                               Nawc:        Bnan Alexander Dodd
                               J!."m11il:   bnonclocld@believci.n.iberty.com ·                              T�lephoi:ie:'   813-�79-3404 ·

                             Ad.dress:      1250 Skipper Rd 1120.S

                                            Tampa, .FL 336 IJ United stah:S

  Certification

                                                                                                                             ·· .··   ..

                                                                                                                               Page l of ·2 .
Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 3 of 20 PageID 8




      �1r�tion #: PA000l795780'
   Servtce R_ec1ue11I #: 1-608458961




                                                                                                         ...




                                                                                                        '




                       __   __,_       .   - - "-----�   .   --:--   .--- --- - -··------ --· -.-� --- .. .
                                                                        ....




                                                                                                        '



                     Srian Alcxwidcr Uodd
                     l2�0 Skipper Rd 1120S
                     1arnpa, FL 33613
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                           https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r...
                                     Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 4 of 20 PageID 9


                                                                                                                                     Brian Dodd <briandodd519@gmail.com>



         DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512
         Brian Dodd <briandodd519@gmail.com>                                                                                                       Fri, Sep 11, 2020 at 10:49 AM
         To: board@spcollege.edu

          DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512

          TO: St Petersburg College Board of Trustees, SPC Faculty James Pierce, SPC Faculty Kendall Davidson, SPC Faculty William Overton, Tonjua Williams, and
          all SPC employees,

          I, Brian Dodd, am hereby and now requesting and demanding that St Petersburg College Board of Trustees, Saint Petersburg College, its university and all its
          colleges and programs and services, as well as Faculty James Pierce, Faculty William Overton, and Faculty Kendall Davidson, and all SPC's and their partners
          and associates and third party contacts including primary employers and associates and partners of SPC Faculty employees James, William, and Kendall being
          the Pinellas County Courthouse and Pinellas County Clerk of Court, and all courts and states where SPC's present employees and faculty and SPC's partner
          the Drug Free American Foundation conducted and conducts business; immediately remove material that is infringing my copyrights. Brian Dodd, U.S.
          Copyright Registration: PA0001653082, PA0001795780

             A physical or electronic signature (i.e., /s/NAME) of a person authorized to act on behalf of the owner of the copyright that is allegedly infringed:
          /s/ Brian Dodd




            Identification of the copyrighted work claimed to have been infringed: Brian Dodd, U.S. Copyright Registration: PA0001653082, U.S. Copyright Registration:
          PA0001795780

             Identification of the material that is claimed to be infringing and information reasonably sufficient to permit the service provider to locate the material: Brian
          Dodd, U.S. Copyright Registration: PA0001653082, PA0001795780. My name, use of my name as author and use of my name as any strikingly similar likeness,
          and use of my name within manuscripts and media of copyrighted materials: US Copyrighted and certified copyrighted with copyright certificates of registrations
          for both copyrights.

          SPC and its partners presently infringe on my copyrights in detail and specifically and repeatedly, see below for specific information and details on the infringing
          documentation committed by SPC and its partners and associates and third parties.

             Information reasonably sufficient to permit the service provider to contact the complaining party, such as an address, telephone number, and, if available, an
          electronic mail address at which the complaining party may be contacted:
          Brian Dodd



1 of 5                                                                                                                                                                12/1/2020, 10:14 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                            https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r...
                                    Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 5 of 20 PageID 10
          7252 Spring Hill Drive
          Spring Hill FL 34606
          813 379 9863
          briandodd519@gmail.com

             A statement that the complaining party has a good faith belief that use of the material in the manner complained of is not authorized by the copyright owner: I,
          Brian Dodd, have a good faith belief that use of the material in the manner complained of is not authorized by me, the copyright owner.

            A statement that the information in the notification is accurate, and under penalty of perjury, that the complaining party is authorized to act on behalf of the
          owner of the copyright that is allegedly infringed: I, Brian Dodd, hereby state that this notification is accurate, and under penalty of perjury, that I the complaining
          party, is authorized on behalf of the owner, me, of the copyright that is allegedly infringed.

          DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512

          TO: St Petersburg College Board of Trustees, SPC Faculty James Pierce, SPC Faculty Kendall Davidson, SPC Faculty William Overton, Tonjua Williams, and
          all SPC employees,

          My name is BRIAN DODD and I am the OWNER, AUTHOR AND INCLUDED NAMESAKE and STRIKINGLY SIMILAR LIKENESS of MY NAME, BRIAN DODD
          / BRIAN A. DODD / BRIAN ALEXANDER DODD AND ALL USE OF. U.S. Copyright Registration: PA0001653082, PA0001795780

          St Petersburg College Board of Trustees and Saint Petersburg College and its websites and direct service providers and companies and corporations and
          organizations that your St Petersburg College Board of Trustees and St Petersburg College partners with and presently employs from (James Pierce, Kendall
          Davidson, William Overton), being primarily the; Pinellas County Courts, State of Florida courts, Pinellas County Clerk of Court, Drug Free America Foundation,
          and all states where Drug Free America Foundation (https://dfaf.spcollege.edu/) and through its FL Dept of State Administrative Name 'Straight, Incorporated'
          conducted and conducts business, is infringing on at least one copyright owned by me and / or my company.

          An article of writing using my name and direct and exact likeness / use of my name was copied onto your servers, websites, and to your service providers and /
          or direct partners and associates and their websites and documentation, without my decision and without my permission without coercion. The original
          ARTICLES (manuscripts and / or other media), to which I own the exclusive copyrights, can be found at:

          PROVIDE WEBSITE URL:

          U.S. Copyright Registration: PA0001653082
          https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PA0001653082&Search_Code=REGS&PID=GfBNJJ2ezNIdF6rXQFz_-F1aK4qy-
          p&SEQ=20200911034346&CNT=25&HIST=1

          U.S. Copyright Registration: PA0001795780
          https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PA0001795780&Search_Code=REGS&PID=NsAuRbkCWD7fchr5gmeqdQ4TauJikZ
          &SEQ=20200911034430&CNT=25&HIST=1

          The unauthorized and infringing copy can be found at:

          PROVIDE WEBSITE URL:
          https://one.spcollege.edu/?redirect=1

          https://myspc.spcollege.edu/psc/ps/EMPLOYEE/EMPL/c/NUI_FRAMEWORK.PT_LANDINGPAGE.GBL?&languageCd=ENG&



2 of 5                                                                                                                                                                   12/1/2020, 10:14 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                           https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r...
                                    Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 6 of 20 PageID 11

          https://mycs.spcollege.edu/psc/csprd/EMPLOYEE/SA/c/NUI_FRAMEWORK.PT_AGSTARTPAGE_NUI.GBL?CONTEXTIDPARAMS=TEMPLATE_
          ID%3aPTPPNAVCOL&scname=CS_TASKS&PanelCollapsible=Y

          and / or pages and links therein and thereto,

          https://www.mypinellasclerk.org/Home/View-Records

          https://www.mypinellasclerk.org/Home/View-Records

          https://ccmspa.pinellascounty.org/PublicAccess/Search.aspx?ID=300&NodeID=11000%2c11100%2c23001%2c11101%2c11102%
          2c11103%2c11104%2c11105%2c11106%2c11107%2c11108%2c11114%2c11109%2c23002%2c23003%2c11110%2c11111%2c11112%2c11113%2c11200%
          2c11201%2c11202%2c11203%2c11204%2c11205%2c11206%2c11207%2c11208%2c23004%2c11209%2c11210%2c11300%2c11301%2c11302%2c11303%
          2c11304%2c11305%2c11400%2c11410%2c11411%2c11412%2c11450%2c11451%2c11452%2c11453%2c11600%2c11601%2c11602%2c11603%2c11604%
          2c12000%2c12100%2c12101%2c12102%2c12103%2c12104%2c12105%2c12106%2c12107%2c12108%2c12109%2c12110%2c12111%2c12113%2c12112%
          2c12114%2c12200%2c12201%2c12202%2c12203%2c12204%2c12205%2c12206%2c12207%2c12208%2c12209%2c12300%
          2c12310%2c12311%2c12312%2c12320%2c12321%2c12322%2c12400%2c14000%2c14100%2c14200%2c14300%2c14400%
          2c14500%2c14600%2c13000%2c13100%2c13200&NodeDesc=Pinellas+County

          and / or pages and links therein and thereto,and servers and networks thereto and / or inter-connected and / or sharing information and / or able to share
          information via human interaction and / or other interactions,

          and other websites, networks' / networks' products and services involved with SPC and / or SPC direct partners and associates and all their associates and
          partners (third parties) including all U.S. States in which Drug Free America Foundation (https://dfaf.spcollege.edu/) and through its FL Dept of State
          Administrative Name 'Straight, Incorporated' conducts/ed business.

          This letter is official notification under Section 512(c) of the Digital Millennium Copyright Act (”DMCA”), and I seek the removal of the aforementioned infringing
          material from your servers and networks' / networks' products, coerced and unlawful contracts, and all other including servers and networks' / networks'
          products offered by your partners, associates and third parties including all states which Drug Free America Foundation conducts/ed business. I request that
          you immediately notify the infringer of this notice and inform them of their duty to remove the infringing material immediately, and notify them to cease any
          further posting of infringing material to your server and partners and associates and networks and networks' products and services in the future.

          Please also be advised that law requires you, as a service provider, to remove or disable access to the infringing materials upon receiving this notice. Under US
          law a service provider, such as yourself, enjoys immunity from a copyright lawsuit provided that you act with deliberate speed to investigate and rectify ongoing
          copyright infringement. If service providers do not investigate and remove or disable the infringing material this immunity is lost. Therefore, in order for you to
          remain immune from a copyright infringement action you will need to investigate and ultimately remove or otherwise disable the infringing material from your
          servers and partners and associates and networks and networks' products and services with all due speed should the direct infringer, and partners and
          associates and networks and networks' products and services, and your clients and employees, not comply immediately.

          I am providing this notice in good faith and with the reasonable belief that rights I and / or my company owns are being infringed. Under penalty of perjury I
          certify that the information contained in the notification is both true and accurate, and I have the authority to act on behalf of the owner of the copyright(s)
          involved.

          Should you wish to discuss this with me please contact me directly.

          Thank you.



3 of 5                                                                                                                                                                 12/1/2020, 10:14 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                      https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r...
                                  Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 7 of 20 PageID 12

          /s/ Brian Dodd




          Brian Dodd
          7252 Spring Hill Drive
          Spring Hill FL 34606
          813 379 9863
          briandodd519@gmail.com

          DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512

          TO: St Petersburg College Board of Trustees, SPC Faculty James Pierce, SPC Faculty Kendall Davidson, SPC Faculty William Overton, Tonjua Williams, and
          all SPC employees,

          My name is BRIAN DODD and I am the OWNER, AUTHOR AND INCLUDED NAMESAKE and STRIKINGLY SIMILAR LIKENESS of MY NAME, BRIAN DODD
          / BRIAN A. DODD / BRIAN ALEXANDER DODD AND ALL USE OF. U.S. Copyright Registration: PA0001653082, PA0001795780

          In part due to your ongoing copyright infringement and continued contact with me, and due to multiple and deep conflicts of interest in finance and education
          and copyright which you failed and maliciously withheld from me: I, Brian Dodd, hereby and permanently redact all involvement with Federal Defendant St
          Pete College / Board of Trustees (Jenkins v. Def. SPCBT) I redact all permissions, signatures, use of / grading, use of "holds" and records
          information involving / for / and / against / with me, Brian Dodd, whereas; you are directly involved with Pinellas County Courts (civil and criminal
          courts) and Pinellas County Clerk of Court, I hereby redact all my coerced signatures, I redact all admissions of guilt in all cases, I further redact all
          agreements and pleas and all other, and I redact all mention and use of my name with you, your, your partners and associates, and all U.S. States
          and States' courts in which your direct partner DFAF / Straight, Inc. and its persons conducted/s business. I, Brian Dodd, a PROTECTED
          WHISTLEBLOWER pursuant to the Whistleblower Protection Act of 1989, 5 U.S.C. 2302(b)(8)-(9), hereby and now redact and fully and forever rescind
          and do not permit involvement, written and other agreements, contracts, admissions, use of my name and personage, all pleas, all entries of
          dockets, listing, St Petersburg College / student agreements / affiliations and use, information, investigations, costs, fines, and other of issue and
          and other wherever my name, gradings, fines, holds, my personage, and more, and / or I am involved, all citations, orders against, all signatures
          involving me and my name, all use and all permissions, and continued use of my name, my personage, and other involving me, and other against
          me, my name and my personage and similar likenesses, in all US States and Courts therein and involving SPC's direct partner the Drug Free
          America Foundation (also known as Straight, Incorporated), involving SPC, SPC Faculty James Pierce and Faculty William Overton and their second
          employer, and SPC Faculty Kendal Davidson and his second employer. I hereby reserve all rights and I do not permit my rights to be used at all, and
          I do not permit the use of me, my name, my likenesses and my personage. DMCA Copyright / Copyright Infringement Notice: Pursuant to US
          Copyright laws; do not use my name nor any likenesses of me.

          /s/ Brian Dodd




4 of 5                                                                                                                                                        12/1/2020, 10:14 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512   https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r...
                                Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 8 of 20 PageID 13




          Brian Dodd
          7252 Spring Hill Drive
          Spring Hill FL 34606
          813 379 9863
          briandodd519@gmail.com




5 of 5                                                                                                                                    12/1/2020, 10:14 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                            https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r-...
                                     Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 9 of 20 PageID 14


                                                                                                                                       Brian Dodd <briandodd519@gmail.com>



         DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512
         Brian Dodd <briandodd519@gmail.com>                                                                                               Fri, Sep 11, 2020 at 4:16 AM
         To: Suzanne Gardner <Gardner.Suzanne@spcollege.edu>, compliance@spcollege.edu, Erik Johanson <erik@johanson.law>, Tonjua Williams
         <Williams.Tonjua@spcollege.edu>, "Griffiths, Chris (USAFLM)" <chris.griffiths@usdoj.gov>, Davidson.Kendall@spcollege.edu, Pierce.James@spcollege.edu,
         Overton.William@spcollege.edu, "Erickson, Jana" <Jana.Erickson@ed.gov>

           DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512

           TO: St Petersburg College, SPC Faculty James Pierce, SPC Faculty Kendall Davidson, SPC Faculty William Overton, Tonjua Williams, and all SPC employees,

           I, Brian Dodd, am hereby and now requesting and demanding that Saint Petersburg College, its university and all its colleges and programs and services, as
           well as Faculty James Pierce, Faculty William Overton, and Faculty Kendall Davidson, and all SPC's and their partners and associates and third party contacts
           including primary employers and associates and partners of SPC Faculty employees James, William, and Kendall being the Pinellas County Courthouse and
           Pinellas County Clerk of Court, and all courts and states where SPC's present employees and faculty and SPC's partner the Drug Free American Foundation
           conducted and conducts business; immediately remove material that is infringing my copyrights. Brian Dodd, U.S. Copyright Registration: PA0001653082,
            PA0001795780

              A physical or electronic signature (i.e., /s/NAME) of a person authorized to act on behalf of the owner of the copyright that is allegedly infringed:
           /s/ Brian Dodd
              Identification of the copyrighted work claimed to have been infringed: Brian Dodd, U.S. Copyright Registration: PA0001653082, PA0001795780
              Identification of the material that is claimed to be infringing and information reasonably sufficient to permit the service provider to locate the material: Brian
           Dodd, U.S. Copyright Registration: PA0001653082, PA0001795780. My name, use of my name as author and use of my name as any strikingly similar likeness,
           and use of my name within manuscripts and media of copyrighted materials: US Copyrighted and certified copyrighted with copyright certificates of registrations
           for both copyrights.

           SPC and its partners presently infringe on my copyrights in detail and specifically and repeatedly, see below for specific information and details on the infringing
           documentation committed by SPC and its partners and associates and third parties.
              Information reasonably sufficient to permit the service provider to contact the complaining party, such as an address, telephone number, and, if available, an
           electronic mail address at which the complaining party may be contacted:
           Brian Dodd
           7252 Spring Hill Drive
           Spring Hill FL 34606
           813 379 9863
           briandodd519@gmail.com
              A statement that the complaining party has a good faith belief that use of the material in the manner complained of is not authorized by the copyright owner: I,
           Brian Dodd, have a good faith belief that use of the material in the manner complained of is not authorized by me, the copyright owner.
              A statement that the information in the notification is accurate, and under penalty of perjury, that the complaining party is authorized to act on behalf of the
           owner of the copyright that is allegedly infringed: I, Brian Dodd, hereby state that this notification is accurate, and under penalty of perjury, that I the complaining
           party, is authorized on behalf of the owner, me, of the copyright that is allegedly infringed.




1 of 4                                                                                                                                                                    12/1/2020, 10:12 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                       https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r-...
                                  Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 10 of 20 PageID 15
          DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512

          TO: St Petersburg College, SPC Faculty James Pierce, SPC Faculty Kendall Davidson, SPC Faculty William Overton, Tonjua Williams, and all SPC employees,

          My name is BRIAN DODD and I am the OWNER, AUTHOR AND INCLUDED NAMESAKE and STRIKINGLY SIMILAR LIKENESS of MY NAME, BRIAN DODD
          / BRIAN A. DODD / BRIAN ALEXANDER DODD AND ALL USE OF. U.S. Copyright Registration: PA0001653082, PA0001795780

          Saint Petersburg College and its websites and direct service providers and websites and companies and corporations and organizations that your St Petersburg
          College partners with and presently employs from (James Pierce, Kendall Davidson, William Overton), being primarily the; Pinellas County Courts, State of
          Florida courts, Pinellas County Clerk of Court, Drug Free American Foundation, and all states where Drug Free America Foundation
          (https://dfaf.spcollege.edu/) and through its FL Dept of State Administrative Name 'Straight, Incorporated' conducted and conducts business, is infringing on at
          least one copyright owned by me and / or my company.

          An article of writing using my name and direct and exact likeness / use of my name was copied onto your servers, websites, and to your service providers and /
          or direct partners and associates and their websites and documentation, without my decision and without my permission without coercion. The original
          ARTICLES (manuscripts and / or other media), to which I own the exclusive copyrights, can be found at:

          PROVIDE WEBSITE URL:
          U.S. Copyright Registration: PA0001653082
          https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PA0001653082&Search_Code=REGS&PID=GfBNJJ2ezNIdF6rXQFz_-F1aK4qy-
          p&SEQ=20200911034346&CNT=25&HIST=1
          U.S. Copyright Registration: PA0001795780
          https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PA0001795780&Search_Code=REGS&PID=NsAuRbkCWD7fchr5gmeqdQ4TauJikZ
          &SEQ=20200911034430&CNT=25&HIST=1

          The unauthorized and infringing copy can be found at:

          PROVIDE WEBSITE URL:
          https://one.spcollege.edu/?redirect=1

          https://myspc.spcollege.edu/psc/ps/EMPLOYEE/EMPL/c/NUI_FRAMEWORK.PT_LANDINGPAGE.GBL?&languageCd=ENG&

          https://mycs.spcollege.edu/psc/csprd/EMPLOYEE/SA/c/NUI_FRAMEWORK.PT_AGSTARTPAGE_NUI.GBL?CONTEXTIDPARAMS=TEMPLATE_
          ID%3aPTPPNAVCOL&scname=CS_TASKS&PanelCollapsible=Y

          and / or pages and links therein and thereto,

          https://www.mypinellasclerk.org/Home/View-Records

          https://www.mypinellasclerk.org/Home/View-Records

          https://ccmspa.pinellascounty.org/PublicAccess/Search.aspx?ID=300&NodeID=11000%2c11100%2c23001%2c11101%2c11102%
          2c11103%2c11104%2c11105%2c11106%2c11107%2c11108%2c11114%2c11109%2c23002%2c23003%2c11110%2c11111%2c11112%2c11113%2c11200%
          2c11201%2c11202%2c11203%2c11204%2c11205%2c11206%2c11207%2c11208%2c23004%2c11209%2c11210%2c11300%2c11301%2c11302%2c11303%
          2c11304%2c11305%2c11400%2c11410%2c11411%2c11412%2c11450%2c11451%2c11452%2c11453%2c11600%2c11601%2c11602%2c11603%2c11604%
          2c12000%2c12100%2c12101%2c12102%2c12103%2c12104%2c12105%2c12106%2c12107%2c12108%2c12109%2c12110%2c12111%2c12113%2c12112%



2 of 4                                                                                                                                                           12/1/2020, 10:12 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                          https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r-...
                                   Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 11 of 20 PageID 16
          2c12114%2c12200%2c12201%2c12202%2c12203%2c12204%2c12205%2c12206%2c12207%2c12208%2c12209%2c12300%
          2c12310%2c12311%2c12312%2c12320%2c12321%2c12322%2c12400%2c14000%2c14100%2c14200%2c14300%2c14400%
          2c14500%2c14600%2c13000%2c13100%2c13200&NodeDesc=Pinellas+County

          and / or pages and links therein and thereto,and servers and networks thereto and / or inter-connected and / or sharing information and / or able to share
          information via human interaction and / or other interactions,

          and other websites, networks' / networks' products and services involved with SPC and / or SPC direct partners and associates and all their associates and
          partners (third parties) including all U.S. States in which Drug Free America Foundation (https://dfaf.spcollege.edu/) and through its FL Dept of State
          Administrative Name 'Straight, Incorporated' conducts/ed business.

          This letter is official notification under Section 512(c) of the Digital Millennium Copyright Act (”DMCA”), and I seek the removal of the aforementioned infringing
          material from your servers and networks' / networks' products, coerced and unlawful contracts, and all other including servers and networks' / networks'
          products offered by your partners, associates and third parties including all states which Drug Free America Foundation conducts/ed business.. I request that
          you immediately notify the infringer of this notice and inform them of their duty to remove the infringing material immediately, and notify them to cease any
          further posting of infringing material to your server in the future.

          Please also be advised that law requires you, as a service provider, to remove or disable access to the infringing materials upon receiving this notice. Under US
          law a service provider, such as yourself, enjoys immunity from a copyright lawsuit provided that you act with deliberate speed to investigate and rectify ongoing
          copyright infringement. If service providers do not investigate and remove or disable the infringing material this immunity is lost. Therefore, in order for you to
          remain immune from a copyright infringement action you will need to investigate and ultimately remove or otherwise disable the infringing material from your
          servers with all due speed should the direct infringer, your client, not comply immediately.

          I am providing this notice in good faith and with the reasonable belief that rights I and / or my company owns are being infringed. Under penalty of perjury I
          certify that the information contained in the notification is both true and accurate, and I have the authority to act on behalf of the owner of the copyright(s)
          involved.

          Should you wish to discuss this with me please contact me directly.

          Thank you.

          /s/ Brian Dodd




          Brian Dodd
          7252 Spring Hill Drive
          Spring Hill FL 34606
          813 379 9863
          briandodd519@gmail.com

          DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512



3 of 4                                                                                                                                                                 12/1/2020, 10:12 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                     https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r-...
                                  Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 12 of 20 PageID 17

          TO: St Petersburg College, SPC Faculty James Pierce, SPC Faculty Kendall Davidson, SPC Faculty William Overton, Tonjua Williams, and all SPC employees,

          My name is BRIAN DODD and I am the OWNER, AUTHOR AND INCLUDED NAMESAKE and STRIKINGLY SIMILAR LIKENESS of MY NAME, BRIAN DODD
          / BRIAN A. DODD / BRIAN ALEXANDER DODD AND ALL USE OF. U.S. Copyright Registration: PA0001653082, PA0001795780

          In part due to your ongoing copyright infringement and continued contact with me, and due to multiple and deep conflicts of interest in finance and education
          and copyright which you failed and maliciously withheld from me: I, Brian Dodd, hereby and permanently redact all involvement with Federal Defendant St
          Pete College / Board of Trustees (Jenkins v. Def. SPCBT) I redact all permissions, signatures, use of / grading, use of "holds" and records
          information involving / for / and / against / with me, Brian Dodd, whereas; you are directly involved with Pinellas County Courts (civil and criminal
          courts) and Pinellas County Clerk of Court, I hereby redact all my coerced signatures, I redact all admissions of guilt in all cases, I further redact all
          agreements and pleas and all other, and I redact all mention and use of my name with you, your, your partners and associates, and all U.S. States
          and States' courts in which your direct partner DFAF / Straight, Inc. and its persons conducted/s business. I, Brian Dodd, a PROTECTED
          WHISTLEBLOWER pursuant to the Whistleblower Protection Act of 1989, 5 U.S.C. 2302(b)(8)-(9), hereby and now redact and fully and forever rescind
          and do not permit involvement, written and other agreements, contracts, admissions, use of my name and personage, all pleas, all entries of
          dockets, listing, St Petersburg College / student agreements / affiliations and use, information, investigations, costs, fines, and other of issue and
          and other wherever my name, gradings, fines, holds, my personage, and more, and / or I am involved, all citations, orders against, all signatures
          involving me and my name, all use and all permissions, and continued use of my name, my personage, and other involving me, and other against
          me, my name and my personage and similar likenesses, in all US States and Courts therein and involving SPC's direct partner the Drug Free
          America Foundation (also known as Straight, Incorporated), involving SPC, SPC Faculty James Pierce and Faculty William Overton and their second
          employer, and SPC Faculty Kendal Davidson and his second employer. I hereby reserve all rights and I do not permit my rights to be used at all, and
          I do not permit the use of me, my name, my likenesses and my personage. DMCA Copyright / Copyright Infringement Notice: Pursuant to US
          Copyright laws; do not use my name nor any likenesses of me.

          /s/ Brian Dodd




          Brian Dodd
          7252 Spring Hill Drive
          Spring Hill FL 34606
          813 379 9863
          briandodd519@gmail.com




4 of 4                                                                                                                                                        12/1/2020, 10:12 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                          https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r...
                                   Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 13 of 20 PageID 18


                                                                                                                                    Brian Dodd <briandodd519@gmail.com>



         DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512
         Brian Dodd <briandodd519@gmail.com>                                                                                                       Fri, Sep 11, 2020 at 4:35 AM
         To: Pam Smith <Smith.Pam@spcollege.edu>, StLouis.Mark@spcollege.edu


          ---------- Forwarded message ---------
          From: Brian Dodd <briandodd519@gmail.com>
          Date: Fri, Sep 11, 2020 at 4:16 AM
          Subject: DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512
          To: Suzanne Gardner <Gardner.Suzanne@spcollege.edu>, <compliance@spcollege.edu>, Erik Johanson <erik@johanson.law>, Tonjua Williams
          <Williams.Tonjua@spcollege.edu>, Griffiths, Chris (USAFLM) <chris.griffiths@usdoj.gov>, <Davidson.Kendall@spcollege.edu>,
          <Pierce.James@spcollege.edu>, <Overton.William@spcollege.edu>, Erickson, Jana <Jana.Erickson@ed.gov>


          DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512

          TO: St Petersburg College, SPC Faculty James Pierce, SPC Faculty Kendall Davidson, SPC Faculty William Overton, Tonjua Williams, and all SPC employees,

          I, Brian Dodd, am hereby and now requesting and demanding that Saint Petersburg College, its university and all its colleges and programs and services, as
          well as Faculty James Pierce, Faculty William Overton, and Faculty Kendall Davidson, and all SPC's and their partners and associates and third party contacts
          including primary employers and associates and partners of SPC Faculty employees James, William, and Kendall being the Pinellas County Courthouse and
          Pinellas County Clerk of Court, and all courts and states where SPC's present employees and faculty and SPC's partner the Drug Free American Foundation
          conducted and conducts business; immediately remove material that is infringing my copyrights. Brian Dodd, U.S. Copyright Registration: PA0001653082,
           PA0001795780

             A physical or electronic signature (i.e., /s/NAME) of a person authorized to act on behalf of the owner of the copyright that is allegedly infringed:
          /s/ Brian Dodd
             Identification of the copyrighted work claimed to have been infringed: Brian Dodd, U.S. Copyright Registration: PA0001653082, PA0001795780
             Identification of the material that is claimed to be infringing and information reasonably sufficient to permit the service provider to locate the material: Brian
          Dodd, U.S. Copyright Registration: PA0001653082, PA0001795780. My name, use of my name as author and use of my name as any strikingly similar likeness,
          and use of my name within manuscripts and media of copyrighted materials: US Copyrighted and certified copyrighted with copyright certificates of registrations
          for both copyrights.

          SPC and its partners presently infringe on my copyrights in detail and specifically and repeatedly, see below for specific information and details on the infringing
          documentation committed by SPC and its partners and associates and third parties.
             Information reasonably sufficient to permit the service provider to contact the complaining party, such as an address, telephone number, and, if available, an
          electronic mail address at which the complaining party may be contacted:
          Brian Dodd
          7252 Spring Hill Drive
          Spring Hill FL 34606


1 of 5                                                                                                                                                                12/1/2020, 10:13 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                            https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r...
                                   Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 14 of 20 PageID 19
          813 379 9863
          briandodd519@gmail.com
             A statement that the complaining party has a good faith belief that use of the material in the manner complained of is not authorized by the copyright owner: I,
          Brian Dodd, have a good faith belief that use of the material in the manner complained of is not authorized by me, the copyright owner.
             A statement that the information in the notification is accurate, and under penalty of perjury, that the complaining party is authorized to act on behalf of the
          owner of the copyright that is allegedly infringed: I, Brian Dodd, hereby state that this notification is accurate, and under penalty of perjury, that I the complaining
          party, is authorized on behalf of the owner, me, of the copyright that is allegedly infringed.

          DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512

          TO: St Petersburg College, SPC Faculty James Pierce, SPC Faculty Kendall Davidson, SPC Faculty William Overton, Tonjua Williams, and all SPC employees,

          My name is BRIAN DODD and I am the OWNER, AUTHOR AND INCLUDED NAMESAKE and STRIKINGLY SIMILAR LIKENESS of MY NAME, BRIAN DODD
          / BRIAN A. DODD / BRIAN ALEXANDER DODD AND ALL USE OF. U.S. Copyright Registration: PA0001653082, PA0001795780

          Saint Petersburg College and its websites and direct service providers and websites and companies and corporations and organizations that your St Petersburg
          College partners with and presently employs from (James Pierce, Kendall Davidson, William Overton), being primarily the; Pinellas County Courts, State of
          Florida courts, Pinellas County Clerk of Court, Drug Free American Foundation, and all states where Drug Free America Foundation
          (https://dfaf.spcollege.edu/) and through its FL Dept of State Administrative Name 'Straight, Incorporated' conducted and conducts business, is infringing on at
          least one copyright owned by me and / or my company.

          An article of writing using my name and direct and exact likeness / use of my name was copied onto your servers, websites, and to your service providers and /
          or direct partners and associates and their websites and documentation, without my decision and without my permission without coercion. The original
          ARTICLES (manuscripts and / or other media), to which I own the exclusive copyrights, can be found at:

          PROVIDE WEBSITE URL:
          U.S. Copyright Registration: PA0001653082
          https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PA0001653082&Search_Code=REGS&PID=GfBNJJ2ezNIdF6rXQFz_-F1aK4qy-
          p&SEQ=20200911034346&CNT=25&HIST=1
          U.S. Copyright Registration: PA0001795780
          https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=PA0001795780&Search_Code=REGS&PID=NsAuRbkCWD7fchr5gmeqdQ4TauJikZ
          &SEQ=20200911034430&CNT=25&HIST=1

          The unauthorized and infringing copy can be found at:

          PROVIDE WEBSITE URL:
          https://one.spcollege.edu/?redirect=1

          https://myspc.spcollege.edu/psc/ps/EMPLOYEE/EMPL/c/NUI_FRAMEWORK.PT_LANDINGPAGE.GBL?&languageCd=ENG&

          https://mycs.spcollege.edu/psc/csprd/EMPLOYEE/SA/c/NUI_FRAMEWORK.PT_AGSTARTPAGE_NUI.GBL?CONTEXTIDPARAMS=TEMPLATE_
          ID%3aPTPPNAVCOL&scname=CS_TASKS&PanelCollapsible=Y

          and / or pages and links therein and thereto,

          https://www.mypinellasclerk.org/Home/View-Records



2 of 5                                                                                                                                                                   12/1/2020, 10:13 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                           https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r...
                                   Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 15 of 20 PageID 20

          https://www.mypinellasclerk.org/Home/View-Records

          https://ccmspa.pinellascounty.org/PublicAccess/Search.aspx?ID=300&NodeID=11000%2c11100%2c23001%2c11101%2c11102%
          2c11103%2c11104%2c11105%2c11106%2c11107%2c11108%2c11114%2c11109%2c23002%2c23003%2c11110%2c11111%2c11112%2c11113%2c11200%
          2c11201%2c11202%2c11203%2c11204%2c11205%2c11206%2c11207%2c11208%2c23004%2c11209%2c11210%2c11300%2c11301%2c11302%2c11303%
          2c11304%2c11305%2c11400%2c11410%2c11411%2c11412%2c11450%2c11451%2c11452%2c11453%2c11600%2c11601%2c11602%2c11603%2c11604%
          2c12000%2c12100%2c12101%2c12102%2c12103%2c12104%2c12105%2c12106%2c12107%2c12108%2c12109%2c12110%2c12111%2c12113%2c12112%
          2c12114%2c12200%2c12201%2c12202%2c12203%2c12204%2c12205%2c12206%2c12207%2c12208%2c12209%2c12300%
          2c12310%2c12311%2c12312%2c12320%2c12321%2c12322%2c12400%2c14000%2c14100%2c14200%2c14300%2c14400%
          2c14500%2c14600%2c13000%2c13100%2c13200&NodeDesc=Pinellas+County

          and / or pages and links therein and thereto,and servers and networks thereto and / or inter-connected and / or sharing information and / or able to share
          information via human interaction and / or other interactions,

          and other websites, networks' / networks' products and services involved with SPC and / or SPC direct partners and associates and all their associates and
          partners (third parties) including all U.S. States in which Drug Free America Foundation (https://dfaf.spcollege.edu/) and through its FL Dept of State
          Administrative Name 'Straight, Incorporated' conducts/ed business.

          This letter is official notification under Section 512(c) of the Digital Millennium Copyright Act (”DMCA”), and I seek the removal of the aforementioned infringing
          material from your servers and networks' / networks' products, coerced and unlawful contracts, and all other including servers and networks' / networks'
          products offered by your partners, associates and third parties including all states which Drug Free America Foundation conducts/ed business.. I request that
          you immediately notify the infringer of this notice and inform them of their duty to remove the infringing material immediately, and notify them to cease any
          further posting of infringing material to your server in the future.

          Please also be advised that law requires you, as a service provider, to remove or disable access to the infringing materials upon receiving this notice. Under US
          law a service provider, such as yourself, enjoys immunity from a copyright lawsuit provided that you act with deliberate speed to investigate and rectify ongoing
          copyright infringement. If service providers do not investigate and remove or disable the infringing material this immunity is lost. Therefore, in order for you to
          remain immune from a copyright infringement action you will need to investigate and ultimately remove or otherwise disable the infringing material from your
          servers with all due speed should the direct infringer, your client, not comply immediately.

          I am providing this notice in good faith and with the reasonable belief that rights I and / or my company owns are being infringed. Under penalty of perjury I
          certify that the information contained in the notification is both true and accurate, and I have the authority to act on behalf of the owner of the copyright(s)
          involved.

          Should you wish to discuss this with me please contact me directly.

          Thank you.

          /s/ Brian Dodd




3 of 5                                                                                                                                                                 12/1/2020, 10:13 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512                      https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r...
                                  Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 16 of 20 PageID 21




          Brian Dodd
          7252 Spring Hill Drive
          Spring Hill FL 34606
          813 379 9863
          briandodd519@gmail.com

          DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512

          TO: St Petersburg College, SPC Faculty James Pierce, SPC Faculty Kendall Davidson, SPC Faculty William Overton, Tonjua Williams, and all SPC employees,

          My name is BRIAN DODD and I am the OWNER, AUTHOR AND INCLUDED NAMESAKE and STRIKINGLY SIMILAR LIKENESS of MY NAME, BRIAN DODD
          / BRIAN A. DODD / BRIAN ALEXANDER DODD AND ALL USE OF. U.S. Copyright Registration: PA0001653082, PA0001795780

          In part due to your ongoing copyright infringement and continued contact with me, and due to multiple and deep conflicts of interest in finance and education
          and copyright which you failed and maliciously withheld from me: I, Brian Dodd, hereby and permanently redact all involvement with Federal Defendant St
          Pete College / Board of Trustees (Jenkins v. Def. SPCBT) I redact all permissions, signatures, use of / grading, use of "holds" and records
          information involving / for / and / against / with me, Brian Dodd, whereas; you are directly involved with Pinellas County Courts (civil and criminal
          courts) and Pinellas County Clerk of Court, I hereby redact all my coerced signatures, I redact all admissions of guilt in all cases, I further redact all
          agreements and pleas and all other, and I redact all mention and use of my name with you, your, your partners and associates, and all U.S. States
          and States' courts in which your direct partner DFAF / Straight, Inc. and its persons conducted/s business. I, Brian Dodd, a PROTECTED
          WHISTLEBLOWER pursuant to the Whistleblower Protection Act of 1989, 5 U.S.C. 2302(b)(8)-(9), hereby and now redact and fully and forever rescind
          and do not permit involvement, written and other agreements, contracts, admissions, use of my name and personage, all pleas, all entries of
          dockets, listing, St Petersburg College / student agreements / affiliations and use, information, investigations, costs, fines, and other of issue and
          and other wherever my name, gradings, fines, holds, my personage, and more, and / or I am involved, all citations, orders against, all signatures
          involving me and my name, all use and all permissions, and continued use of my name, my personage, and other involving me, and other against
          me, my name and my personage and similar likenesses, in all US States and Courts therein and involving SPC's direct partner the Drug Free
          America Foundation (also known as Straight, Incorporated), involving SPC, SPC Faculty James Pierce and Faculty William Overton and their second
          employer, and SPC Faculty Kendal Davidson and his second employer. I hereby reserve all rights and I do not permit my rights to be used at all, and
          I do not permit the use of me, my name, my likenesses and my personage. DMCA Copyright / Copyright Infringement Notice: Pursuant to US
          Copyright laws; do not use my name nor any likenesses of me.

          /s/ Brian Dodd




4 of 5                                                                                                                                                        12/1/2020, 10:13 AM
Gmail - DMCA TAKEDOWN NOTICE, DMCA Section 512(c), 17 U.S. Code § 512   https://mail.google.com/mail/u/0?ik=7a804e96b3&view=pt&search=all&permmsgid=msg-a:r...
                               Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 17 of 20 PageID 22
          Brian Dodd
          7252 Spring Hill Drive
          Spring Hill FL 34606
          813 379 9863
          briandodd519@gmail.com




5 of 5                                                                                                                                    12/1/2020, 10:13 AM
                       Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 18 of 20 PageID 23




                                                                                                    Spc College
                                                                                                        St. Petersburg




                                                                                                    Sign in with your SPC email address


                                                                                                    Incorrect user ID or pas sword. Type the correct user ID and
                                                                                                    password, and try again.
                                                                                                    [bdodd1@live.spcollege.edu

                                                                                                    1···············
                                                                                                    D Keep me signed in


                                                                                                    FIH:li:4
                                                                                                    look up your email address/ student ID




                       SPC
                       SL Petersburg College                                                        C   + D




                                                                     "'      2 3 4 5 6 7 8 9 0                                      = <3l         Home      PgUp    Nav
                                                                     Tab q w e r t y u i 0 p                                                Co    End       PgOn    MvUp
                                                                                               I                                I     \
                                                                     Caps a s d f g h j k I                                         Enter         Insert    Pause   MvDn

Spc   St. Petersburg
      College                                                        Shift
                                                                     Fn   c,,
                                                                                 z
                                                                                •• '"
                                                                                ••
                                                                                        X   C   V    b n     m
                                                                                                                 A:1   "'
                                                                                                                            I A Shift
                                                                                                                            <   V)
                                                                                                                                            III   Options
                                                                                                                                                            Scrlk
                                                                                                                                                            Help    Fade
                                                               Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 19 of 20 PageID 24



£:;Ir:: f::i;t       >-i:�t,=; £,= =i:n-1-sr·L:= T,= els _tj_r::!r
                                       f ,·=E.'.,,SE .c:.r·m DES     X   m ')PC Pr·csicifllt T,=   X   Sl:_;]17 :17   X        I I8                                                                                                                                  Sl:_;]17 :17              X   +
                                           © Qi ..o          https://myguest.spcollege.edu/psp/ps/EMPLOYEE/PSFT_SAPRO90/c/S_   ••• 19   *                                                                                                                     ll) @ � & O IUI




  Student System ID/Email Address Lookup
  To retrieve your student ID/email address, enter your social security number and date of birth
  below:

   Social Security#:         I•••••••••••                 (no dashes)
  'Date of S.irth:
                             •--.. -. 18
                             �1972




  The Student ID that you requested is: 423967
  And your student email address is: bdodd1@live.spcollege.edu

  Thank you for using the Student ID/Email Address Look:up.




                                                                                                                                        ;;::;,:   .                      ••• I



                                                                                                                                        be
                                                                                                                                                        1        2       3       4       5       6       7       8            9   0           = 0              Home                 PgUp    N;,v
                                                                                                                                                                                                                                                      �.,,:
                                                                                                                                        Tab            q w           e       r       t       y       u       i       0        p
                                                                                                                                                                                                                                      [   I     \              End                  PgOn    MvUp
                                                                                                                                        Caps            a       s        d       f       g       h       j       k        I                   Enter            Insert               Pause   MvDn

                                                                                                                                        Shift               z        X               V       b       n       m                            A Shift              PrtScn               Scrlk
                                                                                                                                                                             C
                                                                                                                                                                                                                                      I
                                                                                                                                        Fn        "'   ••
                                                                                                                                                       ••       A,                                                   "'       �   <       V    >      rm       Options              Help    Fade
                                  Case 8:20-cv-02824-CEH-JSS Document 1-1 Filed 12/01/20 Page 20 of 20 PageID 25




� See all photos   +   Addto                                                       �            lfill      <::?        0              "lzl'.                                                                                             � Edit & Create v           1B          �

 File info                              X
 File name


                                            >-➔C'Q                   t.i) Q   "'°' ht��://m•,.1<<t.$pool!ege.edWArcoun,RE>s('1/                                          ... Is)*                    °' S<>•""                                            ll:ID @ --,.-i, 0 1111

 Date taken
   November                 30   2020

         6             11        PM                                                                                Password changed to
                                                                                                                   VxAnEGl8wa90JSy
 Size
                                                                                                                                                         Goto Login
 49.1 KB

 Dimensions
 1360 X 768

  Shot


 ISO



                                                                                                                      [ ll!!II On-Screen Keyboard                                                                                                                                X


                                                                                                                        ""               1       2        3      4       5       6           7        8         9    0           = @             Home        PgUp         Nav
                                                                                                                        Tab       q       w          e       r       t       y       u i               0        p        I   I     \
                                                                                                                                                                                                                                         !)c,!
                                                                                                                                                                                                                                                 End         PgDn         MvUp
                                                � °'1+$u_. K.�•;bos>td
                                            �
                                                                                                                        Caps          a          s       d       f       9       h       j       k          I                    Enter           Insert      Pause        MvDn
                                                                                                                        Shift
                                                                                                                        Fn    "' •• ""..     z       X       C       V       b       n           m
                                                                                                                                                                                                       �,       "'   <
                                                                                                                                                                                                                         I A Shift
                                                                                                                                                                                                                             V    >      til     Options
                                                                                                                                                                                                                                                             Scrlk
                                                                                                                                                                                                                                                             Help         Fade
                                                                                                                                                                                                                                                                                     ..!'
